DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 4/21/2020 has been considered.
Allowable Subject Matter
Claims 1-21 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method of processing an analog signal, the method comprising: receiving, into signal processing circuitry from compensation circuitry, an offset compensation signal, the offset compensation signal having (i) a polarity opposite a polarity of a gain error of the signal processing circuitry and (ii) a magnitude equal to a nominal compensation value plus a deviation; generating, by the signal processing circuitry, an output signal based on an analog signal received into the signal processing circuitry, in combination with the rest of the limitations of the claim.
	Claims 2-10 are allowed by the virtue of dependency on the allowed claim 1.
As to claim 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for processing an analog signal, the system comprising: signal processing circuitry having a gain error; compensation circuitry configured to provide an offset compensation signal to the signal processing circuitry, the offset compensation signal having (i) a polarity opposite a polarity of the gain error of the signal processing circuitry and (ii) a magnitude equal to a nominal compensation value plus a deviation, in combination with the rest of the limitations of the claim.

As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system for performing spectral analysis, the system comprising:  a signal processing module comprising: signal processing circuitry having a gain error; compensation circuitry configured to provide an offset compensation signal to the signal processing circuitry, the offset compensation signal having (i) a polarity opposite a polarity of the gain error of the signal processing circuitry and (ii) a magnitude equal to a nominal compensation value plus a deviation, in combination with the rest of the limitations of the claim.
	Claims 20-21 are allowed by the virtue of dependency on the allowed claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Manlove et al. (US 2005/0052296  A1) teaches analog signal conditioning circuitry is provided for processing analog signal generated by a sensor to remove DC offset.  The signal conditioning circuitry includes an amplifier having the first input receiving an analog input signal and a second input receiving a reference signal.  The amplifier includes an output providing an analog output signal defined by an amplified representation of the analog input signal and the reference signal.  The circuitry includes a feedback circuit having an input coupled to the amplifier output and an output coupled to the first input of the amplifier for providing an analog feedback signal.  The feedback circuit includes an analog-to-digital converter for converting the analog amplifier output to a digital signal, a digital controller for processing the digital signal, and a digital to analog converter for converting the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886